In an action inter alia to recover damages for breach of contract, defendant appeals from an order of the Supreme Court, Queens County, dated April 23, 1976, which directed it to appear for an examination before trial by a person having knowledge of the facts. Application by defendant to withdraw the appeal denied. Order affirmed, with $50 costs and disbursements. The examination shall proceed at the place set forth in the order under review, at a time to be specified in a written notice of not less than 10 days to be given by plaintiffs, or at such other time and place as the parties may agree. Special circumstances existed which warranted Special Term’s refusal to afford defendant priority in examining plaintiffs (see CPLR 3103, subd [a]; Jeshion v Holzer, 13 AD2d 621). Latham, Acting P. J., Margett, Rabin, Titone and Hawkins, JJ., concur.